Citation Nr: 0928413	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran has unverified Army Reserve service from January 
1953 to January 1964, and additional unverified service in 
the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a TDIU due to service- 
connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Board notes that the RO sent a letter to the Veteran, 
dated in April 2006, requesting that he have the enclosed VA 
Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, completed, 
signed, and returned by his last employer, and that he use 
the enclosed VA Form 21-4138, Statement in Support of Claim, 
to respond to the issue of whether he is in receipt of Social 
Security disability benefits.  To date, no response from the 
Veteran has been received.  On remand, the AMC should provide 
the Veteran with an additional opportunity to respond to 
these requests.

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his or her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).  Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.

In this case, service connection is in effect for 4 
disabilities:  (1) depressive disorder, not otherwise 
specified, rated as 50 percent disabling; (2) duodenal ulcer 
disease, rated as 20 percent disabling; and (3) erectile 
dysfunction, rated as 20 percent disabling; all associated 
with (4) dorsal, lumbar, and sacral strain, clinical lumbar 
kyphosis, clinical bilateral L5 radiculopathy, healing 
compression fracture L2, rated alone as 40 percent disabling.  
The Veteran's combined rating for compensation purposes is 80 
percent.  

Thus, as the Veteran has two or more disabilities, and at 
least one of which is rated as 40 percent disabling or more 
and there is sufficient additional disability to bring the 
combined rating to 70 percent or more, he meets the schedular 
requirement for a TDIU under § 4.16(a) (2008).  The question, 
therefore, becomes whether the evidence shows that the 
Veteran is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

As the Veteran reports being unemployed and his service-
connected disabilities satisfies the percentage requirements 
set forth in 38 C.F.R. § 4.16, the Board finds that VA must 
obtain a medical opinion to determine whether it is at least 
as likely as not that his service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.

An opinion has not been provided regarding the Veteran's 
ability to secure or follow a substantially gainful 
occupation.  Because it is unclear to the Board whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, the 
prudent and thorough course of action is to afford the 
Veteran a VA examination, to include a VA Social and 
Industrial Survey, on remand, to ascertain the impact of his 
service-connected disabilities on his employability.

Therefore, the Board determines that a contemporaneous and 
complete medical opinion is necessary to adjudicate this 
claim, and is required by VA's duty to assist the Veteran.  
See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Following April 2006 RO letter to 
the Veteran, once again attempt to 
contact the Veteran and ask him to have 
a VA Form 21-4192, Request for 
Employment Information in Connection 
with Claim for Disability Benefits, 
completed, signed, and returned to the 
AMC by his last employer, and ask him 
to respond to the issue of whether he 
is currently in receipt of Social 
Security disability benefits.  All 
responses from the Veteran, and his 
last employer, should be properly 
documented in the claims file. 

2.  Schedule the Veteran for a VA 
examination, to include a VA Social and 
Industrial Survey, to ascertain the 
impact of his service-connected 
disabilities on his unemployability.  
The VA examiner should offer an opinion 
as to whether the Veteran's service-
connected disabilities alone, to 
include his depressive disorder, back 
condition, duodenal ulcer disease, and 
erectile dysfunction, including 
pharmacological treatment thereof, 
render him unable to secure or follow a 
substantially gainful occupation.  

The examiner should review the claims 
folder and the examination report 
should indicate that review.

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

3.  Readjudicate the Veteran's claim of 
entitlement to a TDIU due to service-
connected disabilities, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




